        Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 1 of 52 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                     AT BECKLEY

 MARKEL INSURANCE COMPANY,
 a foreign corporation,

             Plaintiffs,
                                                                                5:21-cv-00293
                                                            Civil Action No. _________________
 v.
                                                            Honorable ______________________
 JAN-CARE AMBULANCE SERVICE,
 INC., a West Virginia Corporation,
 JAN-CARE AMBULANCE OF
 NICHOLAS COUNTY, INC., a West
 Virginia Corporation, JAN-CARE
 AMBULANCE OF RALEIGH
 COUNTY, INC., a West Virginia
 Corporation, and JAN-CARE
 AMBULANCE, INC., a West Virginia
 Corporation,

             Defendants.


                             MARKEL INSURANCE COMPANY’S
                           COMPLAINT FOR DECLARATORY RELIEF

            COMES NOW Markel Insurance Company (“MIC”), pursuant to Rule 57 of the Federal

Rules of Civil Procedure, and 28 U.S.C. §2201, which for its Complaint for Declaratory Relief states

as follows:

                                             Jurisdiction

            1.     Markel Insurance Company is an Illinois corporation, with its principal place of

business in Glen Allen, Virginia.

            2.     Jan-Care Ambulance Services, Inc. was a West Virginia Corporation and, according

to the West Virginia Secretary of State office information, was formed November 4, 1970. Said

35035/240
        Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 2 of 52 PageID #: 2




records show that this entity was terminated July 30, 1987, and underwent a name change that day

to Jan-Care Ambulance of Nicholas County, Inc.

            3.   Jan-Care Ambulance Services of Nicholas County Inc. is a West Virginia Corporation

and, according to the West Virginia Secretary of State office information, was formed November 4,

1970, and remains a domestic, for profit, corporation in the State of West Virginia. According to

West Virginia Secretary of State records, this organization is classified as “6219- Health Care and

Social Assistance - Ambulatory Health Care Services - Other Ambulatory Health Care Services

(ambulance services, blood & organ banks)”.

            4.   Jan-Care Ambulance Services of Raleigh County Inc. is a West Virginia Corporation

and, according to the West Virginia Secretary of State office information, was formed July 30, 1987,

and remains a domestic, for profit, corporation in the State of West Virginia. According to West

Virginia Secretary of State records this organization is classified as “6219- Health Care and Social

Assistance - Ambulatory Health Care Services - Other Ambulatory Health Care Services (ambulance

services, blood & organ banks)”.

            5.   Jan-Care Ambulance, Inc. is a West Virginia Corporation and, according to the West

Virginia Secretary of State office information, was formed February 24, 1989, and remains a

domestic, for profit, corporation in the State of West Virginia. According to West Virginia Secretary

of State records, this organization is classified as “6219- Health Care and Social Assistance -

Ambulatory Health Care Services - Other Ambulatory Health Care Services (ambulance services,

blood & organ banks)”.

            6.   The transactions giving rise to this Complaint for Declaratory Relief occurred in




35035/240                                        2
        Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 3 of 52 PageID #: 3




Nicholas County, West Virginia, involving residents and citizens of Raleigh County, West Virginia,

and involving two civil actions pending in the Circuit Court of Raleigh County, West Virginia.

            7.    This Court has venue and jurisdiction over this matter pursuant to 28 U.S.C. § 1332,

based upon complete diversity of citizenship between the parties and an amount in controversy in

excess of $75,000.00.

                                         Factual Background

                                             The Accident

            8.    On August 10, 2019, Douglas Dick was operating an ambulance (“the Ambulance”),

bearing Jan-Care Ambulance markings and, per the State of West Virginia Uniform Traffic Crash

Report (“Accident Report”), owned by Jan-Care Ambulance Services, Inc. Brittany L. Young was

a passenger in the Ambulance.

            9.    The Ambulance was a 2002 Ford Econoline Van and it was traveling south on U.S.

Route 19 in the center lane. A tractor trailer truck (“the Truck”) was parked in the right truck lane

due to an unknown reason.

            10.   According the Accident Report, the Truck was owned by 11290339 Canada, Inc. and

was being operated by Bikramjit Randhawa. The Young Estate has filed suit against 1579901

Ontario d/b/a ASL Global Logistics (“ASL”) and alleges that the driver of the Truck was an agent

of ASL at the accident.

            11.   The Accident Report states that the Ambulance traveled into the right lane, striking

the rear of the Truck. Both Mr. Dick and his passenger, Brittany Young sustained fatal injuries in

the accident. There was no patient in the Ambulance as it was returning to the Beckley area from

a patient transport to Morgantown, West Virginia, when the accident occurred.


35035/240                                          3
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 4 of 52 PageID #: 4




        12.     The Accident Report states that Ms. Young was reportedly texting with her fiancé

prior to the crash and advised him that she was unsure if she would make it home due to the driver

of the Ambulance falling asleep.

        13.     The Accident Report indicated that Mr. Dick failed to keep in a proper lane and failed

to maintain control of the Ambulance. Mr. Dick was noted to have violated W. Va. Code §17C-6-1.

        14.     The Accident Report indicated that the driver of the Truck took other improper action

and was parked in the street in violation of W. Va. Code §17C-13-1.

                                   The Underlying Civil Actions

A.      The Young Estate Action

        15.     On May 18, 2020, Donnie L. Young and Brandon Young, Co-Administrators of the

Estate of Brittany L. Young (hereinafter the “Young Estate”) filed their original Complaint in the

Circuit Court of Raleigh County, West Virginia, in Civil Action 20-C-193-P.

        16.     On October 30, 2020, the Young Estate filed Plaintiffs’ Second Amended Complaint

And More definite Statement of Facts. Under Raleigh County’s e-filing system, the Civil Action No.

is now identified as CC-41-2020-C-193. This pleading sets forth the current allegations made

against the Defendants in the action and it will be referred to, for the purposes of this action, as the

“Young Case.”1 (A full and Complete copy of Plaintiffs’ Second Amended Complaint And More

definite Statement of Facts is attached as Exhibit A). In the Young case, Jan-Care Ambulance of

Raleigh County, Inc. is being defended by counsel retained by the Workers Compensation

/Employer’s Liability carrier for Employers’ Innovative Network, LLC (“EIN”), while Jan-Care



        1
          Reference to the “Young Complaint” shall mean and refer Plaintiffs’ Second Amended
Complaint And More definite Statement of Facts filed in the Young Case and reference to
numbers shall mean and refer to paragraph numbers set forth in the “Young Complaint”.
35035/240                                     4
        Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 5 of 52 PageID #: 5




Ambulance Services, Inc. and Jan-Care Ambulance Inc. are being defended by counsel retained by

MIC under the Business Auto Policy discussed below.

            17.   The Young Estate alleges that EIN is a licensed Professional Employer Organization

that provides personnel to companies and that EIN provided numerous personnel to various Jan-Care

Corporations, such that each Jan-Care corporation is alleged to have had an independent relationship

with EIN through separate contractual agreements. (Young Complaint, at ¶2).

            18.   The Young Estate alleges that, at all relevant times, Defendant EIN was the employer

of Brittany L. Young. (Young Complaint, at ¶2).

            19.   The Young Estate alleges that Jan-Care Ambulance of Raleigh County, Inc. (“Jan-

Care Raleigh”) is a West Virginia corporation with its principal place of business in Beckley,

Raleigh County, West Virginia, and is regulated by the West Virginia Office of Emergency Medical

Services (WVOEMS) to perform care and transport for sick and injured individuals throughout the

State. It is alleged, upon information and belief, that Jan-Care Raleigh, and it alone, was Brittany

Young’s special employer pursuant to the borrowed servant doctrine under West Virginia Law.

(Young Complaint, at ¶3).

            20.   The Young Estate asserts that Jan-Care Ambulance Services, Inc. (“Jan-Care

Services”) is, or was, a West Virginia Corporation with its principal place of business in Oak Hill,

Fayette County, West Virginia, and that Jan-Care Services still holds out to the general public as

being an ongoing corporate entity and holds, or has held, licenses and/or certificates through the

WVOEMS. (Young Complaint, at ¶4).

            21.   The Young Estate alleges that Jan-Care Services is registered to provide, and

provides, training, education, dispatching and safety services to all entities under the Jan-Care


35035/240                                          5
        Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 6 of 52 PageID #: 6




umbrella of companies, including but not limited to, the standards observed by the borrowed

employees of other Jan-Care entities, including Jan-Care Raleigh. (Young Complaint, at ¶4).

            22.   The Young Estate alleges that the Jan-Care Services is believed to have been the

owner and/or insurer of the Ambulance involved in the accident giving rise to the Young case.

(Young Complaint, at ¶4).

            23.   The Young Estate alleges that, at the time of the events giving rise to the accident,

Brittany L. Young was not acting as an employee (whether borrowed or otherwise) of Jan-Care

Services and was not performing the work of Jan-Care Services. (Young Complaint, at ¶4).

            24.   The Young Estate alleges that Jan-Care, Inc. is a West Virginia Corporation with its

principal place of business in Beckley, Raleigh County, West Virginia, is regulated by WVOEMS,

and it has assumed the duty to provide, and does provide training, education, dispatching and other

services to all entities under the Jan-Care umbrella of companies, including but not limited to, the

standards observed by the borrowed employees of other Jan-Care entities, including Jan-Care

Raleigh, and is paid for the services it provides to various corporations such as Jan-Care Raleigh.

(Young Complaint, at ¶5)

            25.   The Young Estate alleges that Jan-Care, Inc. owns and/or insures certain of the fleet

of ambulances operated under the Jan-Care umbrella of companies, that it does not provide

emergency transport for the sick or injured and that the time of the events giving rise to the Young

case, and that Brittany Young was not acting as an employee (whether borrowed or otherwise) of

Jan-Care, Inc. and was not performing the work of Jan-Care, Inc. (Young Complaint, at ¶5).

            26.   The Young Estate contends that Brittany L. Young was employed by EIN and leased

to work to Jan-Care Raleigh as an Emergency Medical Technician and that dispatch of the


35035/240                                           6
        Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 7 of 52 PageID #: 7




ambulance Ms. Young would work on was frequently completed by Jan-Care, Inc. and also routinely

by Raleigh County 911 (Young Complaint, at ¶¶8 and 9).

            27.   The Young Estate alleges that employees of EIN were leased or borrowed by Jan-Care

Services and Jan-Care, Inc. and the transactions were all pursuant to separate contractual agreements

between those entities and EIN. It is asserted that no employer-employee relationship or co-

employee relationship existed between Ms. Young and Jan-Care Services or Jan-Care, Inc. and that,

at the time of the accident, Ms. Young was performing work for Jan-Care Raleigh and not the work

of Jan-Care Services or Jan-Care, Inc. as she was not performing training, dispatching,

administration or management. (Young Complaint, at ¶9).

            28.   The Young Estate alleges that the Jan-Care companies providing care and transport

of the sick and injured are set up and incorporated as separate legal entities within the State of West

Virginia with more than 10 separate entities incorporated and named based upon geographic region.

It is asserted that employees of Jan-Care Services/Jan-Care, Inc. do not regularly perform work in

the field, but perform office-type work, whereas employees of the geographically-named

corporations work in the field and provide care and transport to the sick and injured. Jan-Care

Raleigh is alleged to be a separate and distinct revenue generating corporation. (Young Complaint,

at ¶10).

            29.   The Young Estate alleges that Jan-Care, Inc. and/or Jan-Care Services are separate

legal entities which employ administrative staff and are non-revenue generating corporations paid

by entities such as Jan-Care Raleigh for managerial services and other services they provide. Neither

Jan-Care, Inc nor Jan-Care Services pay workers compensation or employees of Jan-Care Raleigh.

(Young Complaint, at ¶14).


35035/240                                         7
        Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 8 of 52 PageID #: 8




            30.   The Young Estate makes numerous allegations regarding work hours, work shift,

hours worked, work conditions, driver fatigue, culture of fear and reprisal, intimidation of employees

afraid to advise if they are tired, drivers forced to take calls when tired, failure to develop and

implement a Fatigue Risk Management Plan and conduct fatigue assessment of employees and

provide fatigue training to employees. (Young Complaint, at ¶13-21).

            31.   The Young Estate alleges that Ms. Young went on shift on August 9, 2019 at 7:30

p.m., for a scheduled 12-hour shift, not having a driver, a driver being called to work with Ms.

Young for the accident trip. The Young Estate has alleged that requests for a relief driver and for

after-patient delivery permission to shut down their truck and sleep before making the return trip

from Morgantown to Beckley were made, but the requests were refused. (Young Complaint, ¶22-

25).

            32.   Count I of the Young Complaint asserts claims for Deliberate Intent against EIN and

Jane Care-Raleigh under W. Va. Code §23-4-2(d)(2)(B). (Young Complaint, ¶29).

            33.   The Count I allegations are made based on Jan-Care Raleigh being an employer and

Ms. Young being an employee of Jan-Care Raleigh.

            34.   Count II of the Young Complaint is titled Negligence Jan-Care Service and Jan-Care,

Inc. It is asserted that Ms. Young was not an employee of either entity such that they would not be

entitled to workers compensation immunity provided by W. Va. Code §23-2-6.

            35.   The allegations in Count II against Jan-Care Services and/or Jan-Care Inc. are that

it/they assumed the role of dispatching, training, educating and developing the safety policies and

procedures to be adhered to by employees of all entities under the Jan-Care umbrella of companies

and that those services were provided to Jan-Care Raleigh at a cost paid by Jan-Care Raleigh from


35035/240                                          8
        Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 9 of 52 PageID #: 9




its funds. It is alleged that the payments made for services included safety oversight and as such Jan-

Care Inc. and/or Jan-Care Services had and assumed a duty to provide employees of Jan-Care

Raleigh with a safe working environment consistent with industry standards by maintaining policies

and procedures related to dispatch, training and education which pertained to, and accounted for

driver fatigue. (Young Complaint, at ¶33)

            36.   It is alleged by the Young Estate in Count II that Jan-Care Services and/or Jan-Care,

Inc. had knowledge of prior instances of driver fatigue causing injury or death and that they failed

to design, implement and follow a safe and effective fleet management and fatigue management

plans in order to reduce and safeguard against driver fatigue and ignored complaints and issues raised

regarding driver fatigue. (Young Complaint, at ¶33).

            37.   Paragraph 34 of Count II of the Young Complaint alleges that Jan-Care Inc and/or

Jan-Care Services negligently, recklessly, willfully, and with wanton disregard of work safety,

breached its assumed duties owed to Ms. Young as an employee of Jan-Care Raleigh through, but

not limited to:

            !     Failing to implement policies or procedures designed to ensure that ambulance
                  operators are competent to operate the vehicles and trained on driver fatigue and how
                  to manage and combat fatigue;

            !     Failing to implement policies or procedures permitting employees a reasonable rest
                  period upon determination by those employees or their fellow team members that
                  they are unfit or unsafe to continue duty;

            !     Dispatching ambulances on long trips without regard for the condition of the driver
                  or staff of the ambulances or the number of hours worked beforehand, specially
                  ignoring complaints made by drivers; and,

            !     Utilizing its role within the Jan-Care umbrella of companies to threaten and/or
                  retaliate against employees of other Jan-Care entities who turned down dispatches
                  due to fatigue, including facilitating suspension or termination of employment, thus


35035/240                                           9
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 10 of 52 PageID #: 10




                  forcing employees of other Jan-Care entities to accept long trips despite having safety
                  concerns therefor.

            !     Failing to coordinate with Lieutenants, Captains and the Assistant Chief from Jan-
                  Care Raleigh in relation to issues directly raised by or affected Jan-Care Raleigh
                  employees as it relates to driver fatigue. (Young Complaint, at ¶34).

            38.   In Count II, the Young Estate alleges that as a direct and proximate result of the Jan-

Care, Inc. and Jan-Care Services’ actions and omission on or before August 10, 2019, Plaintiff’s

decedent suffered pain and suffering, including mental anguish, past and future lost income and

earing capacity, past and future services, protection, care and assistance and loss of society,

companionship and consortium and other damages. (Young Complaint, at ¶35).

            39.   Count III of the Young Complaint is titled “Negligent Entrustment - Jan-Care Inc.

And Jan-Care Service and states that, upon information and belief, the Ambulance involved in the

incident was owned by Jan-Care, Inc or Jan-Care Services.

            40.   It is alleged in Count III that Jan-Care, Inc or Jan-Care Services, prior to August 10,

2019 entrusted the subject Ambulance to Jan-Care Raleigh by giving it permission and authority to

operate the Ambulance, despite the fact that Jan-Care Raleigh had employed multiple drivers who

in the past had fallen asleep at the wheel and were unfit to drive, resulting in numerous prior motor

vehicle accidents with at least one resulting in a fatality. (Young Complaint, at ¶39).

            41.   The Young Complaint alleges in Count III that neither Jan-Care, Inc. or Jan-Care

Services, to whom it entrusted use and operation of the subject ambulance, that Jan-Care Raleigh

did anything to ensure that Jan-Care Raleigh did anything to determine driver fitness or fatigue prior

to directing Jan-Care Raleigh employees to operate the Ambulance owned by Jan-Care, Inc. or Jan-

Care Services. (Young Complaint, at ¶40).



35035/240                                           10
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 11 of 52 PageID #: 11




            42.   Assertions are made in the Young Complaint, Count III, that by entrusting the

Ambulance to Jan-Care Raleigh that Jan-Care, Inc. and Jan-Care Services acted negligently,

recklessly, will fully, and with wanton disregard of safety, breached their assumed duties insofar as

they knew, or should have known, that Jan-Care Raleigh was incompetent, inexperienced and/or

reckless in the operation of motor vehicles, including the subject Ambulance and that on August 10,

2019 the Jan-Care Raleigh entrusted with the subject Ambulance fell asleep at the wheel and crashed

into the rear of a parked tractor trailer. (Young Complaint, at ¶41).

            43.   In Count III, the Young Complaint alleges that as a direct and proximate result of Jan-

Care Inc. or Jan-Care Services’ action and omissions, on or before August 10, 2019, Plaintiffs

experienced (1) pain and suffering, including mental anguish; (2) past and future lost income and

earning capacity; (3) past and future lost services, protection care and assistance; (4) loss of society,

companionship, and consortium; and (5) other damages. (Young Complaint, at ¶42).

            44.   The Young Complaint alleges that the Estate is entitled to recover punitive damages

against Jan-Care, Inc. and Jan-Care Services for the allegations made against them in Counts II and

III by asserting that the two entities had a conscious, reckless and outrageous indifference to the

health, safety and welfare of employees of other Jan-Care entities, including Jan-Care Raleigh

relating to the allegations made in Counts II and III. (Young Complaint, at ¶¶60-62).

            45.   The Young Estate concludes its Second Amended Complaint with its ad damnum

paragraph and seeks a judgment against all Defendants, inclusive of the Jan-Care entities named

being Jan-Care Ambulance of Raleigh County, Inc., Jan-Care Ambulance Services, Inc and Jan-care

Ambulance, Inc. for Compensatory damages to be determined by a jury according to West Virginia

law; punitive damages to be determined by a jury according to West Virginia law; costs and attorney


35035/240                                           11
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 12 of 52 PageID #: 12




fees, pre-judgement interest and post-judgment interest. (Young Complaint WHEREFORE

paragraph.)

B.          The Dick Estate Action

            46.   The Dick Estate filed a Complaint on January 20, 2021 in the Circuit Court of Raleigh

County bearing Civil Action No. CC-41-2021-C-18 against Jan-Care Ambulance of Raleigh County,

Inc., Jan-Care Ambulance of Nicholas County Inc. and Jan-Care Ambulance Inc. (A complete copy

of the civil action filed by the Dick Estate is attached as Exhibit B). In this action Jan-Care

Ambulance of Raleigh County, Inc. is being defended by counsel retained by the Workers

Compensation/Employer’s Liability carrier for EIN and Jan-Care Ambulance of Nicholas County

Inc. and Jan-Care Ambulance Inc. are being defended by counsel retained by MIC under the Business

Auto Policy discussed below.

            47.   While the allegations of the Dick Estate mirror the allegations of the Young Estate

as set forth above, the Dick Complaint named Jan-Care Ambulance of Nicholas County, Inc. as a

Defendant. However as noted above, Jan-Care Ambulance Service Inc. underwent a name change

to Jan-Care Ambulance of Nicholas County, Inc.

            48.   The Dick Estate alleges that Douglas Dick was an EMT leased to work for Jan-Care

Raleigh and was an employee of both EIN and Jan-Care Raleigh, stating that Douglas Dick was not

an employee of Jan-Care Nicholas or Jan-Care, Inc. (Dick Complaint, at ¶¶¶11, 12 and 13).

            49.   The Dick Estate alleges that Douglas Dick was dispatched upon determination of Jan-

Care, Inc. and that he was leased or borrowed by Defendants Jan-Care Nicholas and Jan-Care Inc.

pursuant to separate contractual agreements between EIN and Jan-Care Nicholas or Jan-Care, Inc.

(Dick Complaint, at ¶¶14 and 15).


35035/240                                          12
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 13 of 52 PageID #: 13




            50.   The Dick Estate alleges that there was no employer-employee relationship or co-

employee relationship between Douglas Dick and Jan-Care Nicholas or Jan-Care Inc. and its agents

or employees, whether leased, borrowed or otherwise. (Dick Complaint, at ¶16).

            51.   The Dick Estate alleges that Jan-Care incorporated ten (10) separate legal entities for

patient care and transport based on the geographical region where their separate headquarters were

located and that each entity had managerial employees at each separate headquarters responsible for

overseeing the work and work practices of the individual companies there were assigned to. (Dick

Complaint, at ¶¶17 and 18).

            52.   The Dick Estate makes allegations relating to companies under the Jan-Care umbrella

relating to work shifts length that creates or allows for driver fatigue whereby drivers are required

to operate ambulances on public highways despite being fatigued, drowsy and unable to safely

maintain control of a motor vehicle and such drivers were dispatched by Jan-Care Nicholas and/or

Jan-Care Inc. (Dick Complaint, at ¶¶¶19, 20 and 21).

            53.   It is asserted by the Dick Estate that ambulance drivers and EMT’s are required to

take calls that require round trips potentially in excess of eight hours, regardless of time of day or

hours already worked and if an employee refuses to take a call because of fatigue they will be

suspended or terminated. (Dick Complaint, at ¶¶22 and 23).

            54.   The Dick Estate alleges that there had been other injuries or deaths of employees of

Jan-Care entities resulting from duty-time fatigue but Jan-Care Nicholas continued to dispatch, and

Jan-Care Raleigh continued to authorize and provide fatigued drivers without regard for the safety

of their employees. (Dick Complaint, at ¶¶26 and 27).




35035/240                                           13
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 14 of 52 PageID #: 14




            55.   In Paragraphs 29 through 40 the Dick Estate makes assertions relating to the accident

involved in this matter as set out above in the Factual Background - The Accident section of this

Complaint. (Dick Complaint, ¶¶29 through 40).

            56.   Count I of the Dick Complaint is the same as Count I of the Young Complaint and

alleges Deliberate Intent - EIN and Jan-Care Raleigh in violation of W. Va. Code §23-4-2(d)(2)(B).

(Dick Complaint, ¶¶46 (I) through (v)).

            57.   The Dick Estate alleges that as a direct and proximate result of EIN and Jan-Care

Raleigh’s action and omissions on and prior to August 10, 2019, Mr. Dick suffered death, and prior

thereto, he suffered pain, fear, anguish and suffering and his statutory beneficiaries suffered sorrow,

mental anguish, solace, loss of society, companionship, comfort, guidance, kindly offices an advice,

expected loss of income and earning capacity, loss of services, protection care and assistance,

reasonable funeral expenses and other expenses resulting from Mr. Dick’s death. (Dick Complaint,

¶¶48 (a)-(f)).

            58.   Count II of the Dick Complaint is titled Negligence - Jan-Care, Inc., and alleges that

Jan-Care, Inc. was tasked with dispatching, training, educating and developing the safety policies

and procedures to be adhered to by employees of all entities under the Jan-Care umbrella of

companies, including but not limited to employees of Jan-Care Raleigh. (Dick Complaint, at ¶50).

            59.   The Dick Estate alleges in Count II that Jan-Care, Inc. was responsible for fleet

management insofar as it dispatched all Jan-Care Ambulances and as such Jan-Care, Inc. had a duty

to provide employees of Jan-Care Raleigh, including Mr. Dick, with a safe working environment

consistent with industry standards by maintaining policies and procedures related to dispatch,




35035/240                                          14
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 15 of 52 PageID #: 15




training and education which pertained to, and accounted for, driver fatigue. (Dick Complaint, at

¶¶51 and 52).

            60.   The Dick Estate asserts in Count II that despite having direct knowledge of numerous

prior instances where driver fatigue had directly caused crashes causing serious injury or death, Jan-

Care Inc. Failed to design, implement and follow a safe and effective feet management and fatigue

management plans in order to reduce and safeguard against driver fatigue. (Dick Complaint, at ¶53).

            61.   Count II also alleges, as to the Dick Estate, that Jan-Care, Inc. negligently, recklessly,

willfully and with wanton disregard of work, safety, breached its assumed duties owed to Mr. Dick

as an employee of Jan-Care Raleigh through, but not limited to, the following:

            !     Failing to manage individual work schedules to minimize duty-time fatigue;

            !     Failing to implement policies or procedures designed to ensure that ambulance
                  operators are competent to operate the vehicles;

            !     Failing to implement policies or procedures permitting employees a reasonable rest
                  period upon determination by those employees or their fellow team members that
                  they are unfit or unsafe to continue duty;

            !     Dispatching ambulances on long trips without regard for the condition of the driver
                  or staff of the ambulances or the number of hours worked beforehand; and

            !     Threatening and/or retaliating against employees who turned down dispatches due
                  to fatigue, including via suspension or termination of employment, thus forcing
                  current employees to accept long trips despite having safety concerns therefor. (Dick
                  Complaint, at ¶54).

            62.    The Dick Estate alleges in Count III, titled Negligent Entrustment - Jan Care

Nicholas), that Jan-Care Nicholas was the owner of the Ambulance involved in the events giving rise

to the accident and, as the owner of the Ambulance, Jan-Care Nicholas owed a duty to the general

public, including Mr. Dick, to only entrust the ambulance to a competent, experienced and prudent

operator. (Dick Complaint, at ¶¶57 and 58).

35035/240                                            15
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 16 of 52 PageID #: 16




            63.   In Count III, the Dick Estate contends that Jan-Care Nicholas, entrusted the

Ambulance at issue to Jan-Care Raleigh despite the fact that Jan-Care Raleigh employed multiple

drivers who had, in the past, fallen asleep at the wheel and were unfit to drive and doing nothing to

ensure or determine that Jan-Care Raleigh did anything to determine driver fitness or fatigue prior

to directing its employees to operate ambulances entrusted to Jan-Care Raleigh. (Dick Complaint,

at ¶¶59 and 60).

            64.   The Dick Estate further alleges in Count III that by entrusting the Ambulance to Jan-

Care Raleigh, Jan-Care Nicholas negligently, recklessly, will fully and with wanton disregard of

safety breached its assumed duties insofar as it known, or should have known, that Jan-Care Raleigh

was incompetent, inexperienced and or reckless in the operation of motor vehicles, including the

subject ambulance. (Dick Complaint, at ¶61).

            65.   The Dick Estate seeks to recover punitive damages against Jan-Care, Inc for the

allegations in Count II claiming that it had a conscious, reckless and outrageous indifference to the

health, safety and welfare of the employees of other Jan-Care Entities, including Jan-Care Raleigh

and that it had an indifference to Mr. Dick’s safety and the safety of its other employees and persons

traveling upon public highways. (Dick Complaint, at ¶¶78 and 79).

            66.   The Dick Estate seeks to recover punitive damages against Jan- Care Nicholas for the

allegations in Count III claiming that it had a conscious, reckless and outrageous indifference to the

health, safety and welfare of the employees of other Jan-Care Entities, including Jan-Care Raleigh

and that it had an indifference to Mr. Dick’s safety and the safety of its other employees and persons

traveling upon public highways. It is further alleged that Jan-Care Nicholas knowingly ignored




35035/240                                          16
    Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 17 of 52 PageID #: 17




incompetency of Jan-Care Raleigh via duty-time fatigue, despite multiple prior crashes. (Dick

Complaint, at ¶¶¶82, 83 and 84).

       67.     The Dick Estate alleges in Counts IX and X of the Complaint that it seeks recover

from Jan-Care, Inc. and Jan-Care Nicholas for loss of spousal consortium and loss of parental

consortium. (Dick Complaint, at ¶¶89 through 92).

       68.     The Dick Estate concludes its Complaint with its ad damnum paragraph and seeks

a judgment against all Defendants jointly and severally, against inclusive of the Jan-Care entities

named being Jan-Care Ambulance of Raleigh County, Inc., Jan-Care Ambulance of Nicholas

County, Inc. and Jan-Care Ambulance, Inc. for compensatory damages to be determined by a jury

according to West Virginia law; punitive damages to be determined by a jury according to West

Virginia law; costs and attorney fees, pre-judgement interest and post-judgment interest. (Young

Complaint, WHEREFORE paragraph.)

                                        The MIC Policies

                        COUNT I - THE BUSINESS AUTO POLICY

       69.     Markel Insurance Company issued Business Auto Policy Number MTA70002769-05,

attached hereto as Exhibit 1, to Named Insured Jan-Care Ambulance Services Inc. and, as per a

Named Insured Extension Schedule, the policy insures Jan-Care Ambulance of Raleigh County, Inc.

and Jan-Care Ambulance of Nicholas County, Inc.2 This policy does not name as a Named Insured

Jan-Care Ambulance, Inc.3


       2
          Jan Care Ambulance Services, Inc. was terminated July 30, 1987 and the reason for
termination was a name change to Jan-Care Ambulance of Nicholas County, Inc. As per the
official records at the West Virginia Secretary of State’s office.
       3
          Jan-Care Ambulance Inc. does exist according to the official records as the West
Virginia Secretary of State’s office. Those records show its effective date to be February 24,
35035/240                                       17
    Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 18 of 52 PageID #: 18




       70.     Coverage under the Business Auto Policy to the insured entities is subject to the

terms, conditions, provisions and exclusions as set forth in the policy. Said policy provides auto

liability coverage of $1,000,000.00 under symbols 2 (Owned “Autos Only”), 8 (Hired “Autos” Only)

and 9 (Non-owned “Autos”Only).

       71.     The Business Auto Policy contains a liability deductible of $25,000.00 per claim and

$200,000.00 aggregate.

       72.     Relevant sections of the Business Auto Policy provide as follows:

               SECTION II - COVERED AUTOS LIABILITY COVERAGE
               A.   Coverage

               We will pay all sums an “insured” legally must pay as damages
               because of “bodily injury” or “property damage” to which this
               insurance applies, caused by an “accident” and resulting from the
               ownership, maintenance or use of a covered “auto”.
                                              ***
               We have the right and duty to defend any “insured” against a “suit”
               asking for such damages or a “covered pollution cost or expense.”

               We may investigate and settle any claim or “suit” as we consider
               appropriate. Our duty to defend or settle ends when the Covered
               Autos Liability Coverage Limit of Insurance has been exhausted by
               payment of judgments or settlements.

                      1.      Who Is An Insured
                                    The following are “insureds”:
                                    a.     You for any covered “auto”.
                                    b.     Anyone else while using with your
                                           permission a covered “auto” you own,
                                           hire or borrow except:
                                             ***
                                           (2)     Your “employee” if the
                                                   covered “auto” is owned by
                                                   that “employee” or a member
                                                   of his or her household.



1989 and there have been no name changes associated with this entity.
35035/240                                   18
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 19 of 52 PageID #: 19




                                        c.      Anyone liable for the conduct of an
                                                “insured” described above but only to
                                                the extent of that liability.

                                                ***
            73.   Exclusions in the Business Auto Policy that are relevant provide:

                  B.     Exclusions
                                This insurance does not apply to any of the following:
                                                ***
                         4.     Employee Indemnification And Employer’s
                                Liability

                               “Bodily injury” to:
                               a.     An “employee” of the “insured” arising out of
                                      an in the course of:
                                      (1)     Employment by the “insured”; or
                                      (2)     Performing the duties related to the
                                              conduct of the “insured’s” business;
                                               ***
                                      This exclusion applies:
                                      (1)     Whether the “insured” may be liable
                                              as an employer or in any other
                                              capacity; and
                                      (2)     To any obligation to share damages
                                              with or repay someone else who must
                                              pay damages because of the injury.
                                               ***
                  C.     Limit Of Insurance

                         Regardless of the number of covered “autos”, “insureds”,
                         premiums paid, claims made or vehicles involved in the
                         “accident”, the most we will pay for the total of all damages
                         and “covered pollution cost or expense” combined resulting
                         from any one “accident” is the Limit Of Insurance for
                         Covered Autos Liability Coverage shown in the Declarations.
                                                ***
                         5.     Other Insurance
                                a.      For any covered “auto” you own, this
                                        Coverage Form provides primary insurance.

                                                 ***



35035/240                                         19
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 20 of 52 PageID #: 20




            74.   The Definitions section of the Business Auto Policy provides the following, which

is not an exclusive listing:

                  SECTION V – DEFINITIONS

                  A.     “Accident” includes continuous or repeated exposure to the
                         same conditions resulting in “bodily injury” or “property
                         damage”.

                  B.     “Auto” means:
                         1.      A land motor vehicle, “trailer” or semitrailer designed
                                 for travel on public roads;
                                                  ***
                  C.     “Bodily injury” means:
                         1.      Bodily injury, sickness or disease sustained by a
                                 person, including mental anguish or emotional
                                 distress resulting from any of these; and
                         2.      Death resulting from bodily injury, sickness or
                                 disease.
                                 (As per Medical Transport Enhancement Endorsement
                                 that replaced this definition in its entirety)
                                                  ***
                  F.     “Employee” includes a “leased worker”. “Employee” does
                         not include a temporary worker”.

                  G.     “Insured” means any person or organization qualifying as an
                         insured in the Who Is An Insured provision of the applicable
                         coverage. Except with respect to the Limit of Insurance, the
                         coverage afforded applies separately to each insured who is
                         seeking coverage or against whom a claim or “suit” is
                         brought.
                                                 ***
                  I.     “Leased worker” means a person leased to you by a labor
                         leasing firm under an agreement between you and the labor
                         leasing firm to perform duties related to the conduct of your
                         business. “Leased worker” does not include a “temporary
                         worker”.

                                                 ***
                  N.     “Suit” means a civil proceeding in which:
                         1.     Damages because of “bodily injury” or “property
                                damage”; or
                         2.     To which this insurance applies, are alleged.
35035/240                                          20
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 21 of 52 PageID #: 21




                                                  ***

            75.   The Business Auto Policy contains the following Endorsement:

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE

                                      READ IT CAREFULLY.

                            DEDUCTIBLE LIABILITY COVERAGE

                  This endorsement modifies insurance provided under the
                  following:

                  BUSINESS AUTO COVERAGE FORM

                  This endorsement changes the policy effective on the inception date
                  of the policy unless another date is indicated below.

                  Named Insured: Jan-Care Ambulance Service, Inc.
                  Endorsement Effective Date: 02/21/2019

                                             SCHEDULE

                  Covered Autos Liability Coverage and Paragraph A. Bodily Injury
                  And Property Damage Liability of Section II – General Liability
                  Coverages in the Auto Dealers Coverage Form are subject to one of
                  the following two deductibles shown below:

                  Liability Deductible:          $25,000          Per “Accident”

                  C.     Our Right To Reimbursement
                         To settle any claim or “suit”, we will pay all or any part of any
                         deductible shown in the Schedule. You must reimburse us for
                         the deductible or the part of the deductible we paid.

                                               ***
            76.   Jan-Care Raleigh was the employer, co-employer, dual-employer, special employer

and/or leasing employer of Brittany Young and Douglas Dick at the time of the accident in question.

            77.   Jan-Care Raleigh is named as a Defendant in both the Young Case and the Dick Case.

            78.   There is no coverage under the Business Auto policy for Jan-Care Raleigh based

35035/240                                           21
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 22 of 52 PageID #: 22




on Exclusion B.4 which provides as follows:

                                4.      Employee Indemnification And
                                        Employer’s Liability

                                        “Bodily injury” to:

                                        a.     An “employee” of the “insured”
                                               arising out of an in the course of:
                                               (1)     Employment by the
                                                       “insured”; or
                                               (2)     Performing the duties related
                                                       to the conduct of the
                                                       “insured’s” business;

                                                ***
                                        This exclusion applies:
                                               (1)     Whether the “insured” may be
                                                       liable as an employer or in any
                                                       other capacity; and
                                               (2)     To any obligation to share
                                                       damages with or repay
                                                       someone else who must pay
                                                       damages because of the injury

            79.   To the extent that Brittany Young and Douglas Dick are also employees of Jan-Care

Ambulance Service, Inc., Jan Care Ambulance, Inc. and/or Jan-Care of Nicholas County, Inc.

Exclusion B.4 would also apply to them and there would be no coverage under the Business Auto

Policy for them.

            80.   There are allegations made in both the Young Case and Dick Case relating to Jan-

Care Ambulance Service, Inc., Jan Care Ambulance, Inc. and/or Jan-Care of Nicholas County, Inc.

that relate to dispatching, training, educating developing safety plans and procedures, failing to

develop/design/provide fleet management and driver fatigue plans, training on driver fatigue

programs, creating a culture of fear and intimidation and/or creating a hostile work environment



35035/240                                         22
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 23 of 52 PageID #: 23




which do not result from the ownership, maintenance or use of a covered “auto” but are instead

employment practices not covered under the Business Auto policy.

                  COUNT II - COMMERCIAL GENERAL LIABILITY COVERAGE

            81.     Markel Insurance Company issued Commercial General Liability Policy Number

MTK70002769-05, attached hereto as Exhibit 2, with Named Insured Jan-Care Ambulance Services

Inc. and, as per a Named Insured Extension Schedule, the policy insures Jan-Care Ambulance of

Raleigh County, Inc and Jan-Care Ambulance of Nicholas County, Inc. Said policy does not name

as a Named Insured Jan-Care Ambulance, Inc.

            82.     Coverage under the Commercial General Liability Policy to the insured entities is

subject to the terms, conditions, provisions and exclusions as set forth in the policy. Said policy

provides an Each Occurrence limit of $1,000,000.00.

            83.     The Commercial General Liability Policy provides, in part as follows:

                                                   ***
                           Throughout this policy the words “you” and “your”
                           refer to the Named Insured shown in the Declarations,
                           and any other person or organization qualifying as a
                           Named Insured under this policy.

                                                 ***
                           The word “insured” means any person or organization
                           qualifying as such under Section II – Who Is An
                           Insured.

                                                 ***
            84. “Section I -Coverages” of the Commercial General Liability Policy provides as follows:

                    SECTION I – COVERAGES
                    COVERAGE A – BODILY INJURY AND PROPERTY
                    DAMAGE LIABILITY
                    1.   Insuring Agreement



35035/240                                           23
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 24 of 52 PageID #: 24




                         a.      We will pay those sums that the insured becomes
                                 legally obligated to pay as damages because of
                                 “bodily injury” or “property damage” to which this
                                 insurance applies. We will have the right and duty to
                                 defend the insured against any “suit” seeking those
                                 damages. However, we will have the right and duty
                                 to defend the insured against any “suit” seeking those
                                 damages. However, we will have no duty to defend
                                 the insured against any “suit” seeking damages for
                                 “bodily injury” or “property damage” to which this
                                 insurance does not apply. We may, at our discretion,
                                 investigate any “occurrence” and settle any claim or
                                 “suit” that may result. But:

                                 (1)    The amount we will pay for damages is
                                        limited as described in Section III – Limits Of
                                        Insurance; and

                                 (2)    Our right and duty to defend ends when we
                                        have used up the applicable limit of insurance
                                        in the payment of judgments or settlements
                                        under Coverages A or B or medical expenses
                                        under Coverage C.

                                        No other obligation or liability to pay sums or
                                        perform acts or services is covered unless
                                        explicitly provided for under Supplementary
                                        Payments – Coverages A and B.

                         b.      This insurance applies to “bodily injury” and
                                 “property damage” only if:
                                 (1)    The “bodily injury” or “property damage” is
                                        caused by an “occurrence” that takes place in
                                        the “coverage territory”;

                                 (2)    The “bodily injury” or “property damage”
                                        occurs during the policy period;

                                                   ***
            85.   “Section I - Bodily Injury and Property Damage Liability” of the Commercial General

Liability Policy contains the following Exclusions:



35035/240                                         24
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 25 of 52 PageID #: 25




                    2.     Exclusions

                    This insurance does not apply to:
                                           ***

                    e.     Employer’s Liability

                           “Bodily injury” to:

                           (1)    An “employee” of the insured arising out of
                                  and in the course of:
                                  (a)     Employment by the insured;
                                  (b)     Performing duties related to the
                                          conduct of the insured’s business;

                                           ***
                           This exclusion applies whether the insured may be
                           liable as an employer or in any other capacity and to
                           any obligation to share damages with or repay
                           someone else who must pay damages because of the
                           injury.

                           This exclusion does not apply to liability assumed by
                           the insured under an “insured contract”.

                                          ***
                    g.     Aircraft, Auto Or Watercraft

                           “Bodily injury” or “property damage” arising out of
                           the ownership, maintenance, use or entrustment to
                           others of any aircraft, “auto” or watercraft owned or
                           operated by or rented or loaned to any insured.

                                           ***

                           This exclusion applies even if the claims against any
                           insured allege negligence or other wrongdoing in the
                           supervision, hiring, employment, training or
                           monitoring of others by that insured, if the
                           “occurrence” which caused the “bodily injury” or
                           “property damage” involved the ownership,
                           maintenance, use or entrustment to others of any
                           aircraft, “auto” or watercraft that is owned or operated
                           by or rented or loaned to any insured.

35035/240                                    25
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 26 of 52 PageID #: 26




                                              ***
            86.   The Commercial General Liability Policy provides the following relating to Who

Is An insured:

                  SECTION II – WHO IS AN INSURED
                  1.   If you are designated in the Declarations as:

                                                   ***
                         d.     An organization other than a partnership, joint venture
                                or limited liability company, you are an insured. Your
                                “executive officers” and directors are insureds, but
                                only with respect to their duties as your officers or
                                directors. Your stockholders are also insureds, but
                                only with respect to their liability as stockholders.

                                                 ***
                  2.     Each of the following is also an insured:
                         a.     ...your “employees,” ...but only for acts within the
                                scope of their employment by you or while
                                performing duties related to the conduct of your
                                business. However, none of these “employees” are
                                insureds for:
                                (1)     “Bodily injury”...:
                                        (a)    ...to a co-“employee” while in the
                                               course of his or her employment or
                                               performing duties related to the
                                               conduct of your business...

                                            ***
            87.   The Commercial General Liability Policy provides as follows as it relates to

Limits of Insurance, Other Insurance and Separation of Insureds:

                  SECTION III – LIMITS OF INSURANCE
                  1.   The Limits of Insurance shown in the Declarations and the
                       rules below fix the most we will pay regardless of the number
                       of:
                       a.      Insureds;
                       b.      Claims made or “suits” brought; or
                       c.      Persons or organizations making claims or bringing
                               “suits”.

                                                 ***
35035/240                                         26
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 27 of 52 PageID #: 27




              4.    Other Insurance
                    If the other valid and collectible insurance is available to the
                    insured for a loss we cover under Coverages A or B of this
                    Coverage Part, our obligations are limited as follows:

                    a.     Primary Insurance
                           This insurance is primary except when Paragraph b.
                           below applies. If this insurance is primary, our
                           obligations are not affected unless any of the other
                           insurance is also primary. Then, we will share with
                           all that other insurance by the method described in
                           Paragraph c. below.

                    b.     Excess Insurance
                           (1)    This insurance is excess over:
                                  (a)    Any of the insurance, whether
                                         primary, excess, contingent or on any
                                         other basis:

                                             ***
                                           (iv)  If the loss arises out of the
                                                 maintenance or use of aircraft,
                                                 “autos” or watercraft to the
                                                 extent not subject to Exclusion
                                                 g. of Section I – Coverage A –
                                                 Bodily Injury And Property
                                                 Damage Liability.

                                   (b)     Any other primary insurance available
                                           to you covering liability for damages
                                           arising out of the premises or
                                           operations, or the products and
                                           completed operations, for which you
                                           have been added as an additional
                                           insured.

                           (2)     When this insurance is excess, we will have
                                   no duty under Coverages A or B to defend the
                                   insured against any “suit” if any other insurer
                                   has a duty to defend the insured against that
                                   “suit”. If no other insurer defends, we will
                                   undertake to do so, but we will be entitled to
                                   the insured’s rights against all those other
                                   insurers.
35035/240                                     27
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 28 of 52 PageID #: 28




                           (3)     When this insurance is excess over other
                                   insurance, we will pay only our share of the
                                   amount of the loss, if any, that exceeds the
                                   sum of:
                                   (a)    The total amount that all such other
                                          insurance would pay for the loss in the
                                          absence of this insurance; and
                                   (b)    The total of all deductible and self-
                                          insured amounts under all that other
                                          insurance.

                           (4)     We will share the remaining loss, if any, with
                                   any other insurance that is not described in
                                   this Excess Insurance provision and was not
                                   bought specifically to apply in excess of the
                                   Limits of Insurance shown in the Declarations
                                   of this Coverage Part.

                    c.     Method Of Sharing
                           If all of the other insurance permits contribution by
                           equal shares, we will follow this method also. Under
                           this approach each insurer contributes equal amounts
                           until it has paid its applicable limit of insurance or
                           none of the loss remains, whichever comes first.

                           If any of the other insurance does not permit
                           contribution by equal shares, we will contribute by
                           limits. Under this limit, each insurer’s share is based
                           on the ratio of its applicable limit of insurance to the
                           total applicable limits of insurance of all insurers.

                                             ***
              7.    Separation Of Insureds
                    Except with respect to the Limits of Insurance, and any rights
                    or duties specifically assigned in this Coverage Part to the
                    first Named Insured, this insurance applies:
                    a.      As if each Named Insured were the only Named
                            Insured; and
                    b.      Separately to each insured against whom claim is
                            made or “suit” is brought.

                                            ***



35035/240                                    28
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 29 of 52 PageID #: 29




            88.   The Commercial General Liability Policy provides as follows in the Definitions

section of the policy:

                  SECTION V – DEFINITIONS

                                              ***
                  2.     “Auto” means:
                         a.    A land motor vehicle, trailer, or semitrailer designed
                               for travel on public roads, including any attached
                               machinery or equipment; or

                                                  ***
                  3.     “Bodily injury” means:

                                a.      Bodily injury, sickness or disease sustained by
                                        a person, including mental anguish or
                                        emotional distress resulting from any of these;
                                        and
                                b.      Death resulting from bodily injury, sickness or
                                        disease.

                                                ***
                  5.     “Employee” includes a “leased worker”. “Employee” does
                         not include a “temporary worker”.

                                                 ***
                  10.    “Leased worker” means a person leased to you by a labor
                         leasing firm under an agreement between you and the labor
                         leasing firm, to perform duties related to the conduct of your
                         business. “Leased worker” does not include a “temporary
                         worker”.

                                                ***
                  13.    “Occurrence” means an accident, including continuous or
                         repeated exposure to substantially the same general harmful
                         conditions.

                                                  ***
                  18.    “Suit” means a civil proceeding in which damages because of
                         “bodily injury”, ...to which this insurance applies are alleged.

                                                  ***


35035/240                                          29
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 30 of 52 PageID #: 30




                  19.    “Temporary worker” means a person who is furnished to you
                         to substitute for a permanent “employee” on leave or to meet
                         seasonal or short-term workload conditions.

                                                  ***

            89.   The Commercial General Liability Policy contains the following Endorsement:


                        THIS ENDORSEMENT CHANGES THE POLICY.
                               PLEASE READ IT CAREFULLY.

                  EXCLUSION – DESIGNATED PROFESSIONAL SERVICES

                  This endorsement modifies insurance provided under the following:

                    COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                             SCHEDULE

                                 Description Of Professional Services


                   a. Providing ambulance or medical transportation services;
                   b. Services of emergency medical or surgical supplies or
                   appliances;
                   c. Handling of patients:
                    (1) From the place where they are acceptance for movement into
                   or onto the means of transport;
                    (2) During transport;
                    (3) From the means of transport to the place where they are finally
                   delivered;
                   d. Dispatching of personnel to provide any of the above services;
                   or
                   e. Establishing medical protocol; creating medical training
                   curriculum, providing medical training, conducting medical quality
                   assurance programs, and carrying out similar duties.
                   Information required to complete this Schedule, if not shown
                   above, will be shown in the Declarations.

                  With respect to any professional services shown in the Schedule, the
                  following exclusion is added to Paragraph 2.


35035/240                                          30
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 31 of 52 PageID #: 31




                  Exclusions of Section I – Coverage A – Bodily Injury And
                  Property Damage Liability:

                  This insurance does not apply to “bodily injury”, “property damage”
                  or “personal and advertising injury” due to the rendering of or failure
                  to render any professional service.

                  This exclusion applies even if the claims against any insured allege
                  negligence or other wrongdoing in the supervision, hiring,
                  employment, training or monitoring of others by that insured, if the
                  “occurrence” which caused the “bodily injury” or “property damage”,
                  or the offense which caused the “personal and advertising injury”,
                  involved the rendering of or failure to render any professional service.

            90.   The Commercial General Liability Policy also contains the following Endorsement:

                        THIS ENDORSEMENT CHANGES THE POLICY.
                               PLEASE READ IT CAREFULLY.

                       EMPLOYMENT-RELATED PRACTICES EXCLUSION

                         This endorsement modifies insurance provided under the
                         following:

                    COMMERCIAL GENERAL LIABILITY COVERAGE PART

                  A.     The following exclusion is added to Paragraph 2.,
                         Exclusions of Section I – Coverage A – Bodily Injury
                         And Property Damage Liability:

                         This insurance does not apply to:

                         “Bodily injury” to:
                         (1)    A person arising out of any:
                                                 ***
                                (c)     Employment-related practices, policies, acts
                                        or omissions, such as coercion, demotion,
                                        evaluation, reassignment, discipline,
                                        defamation, harassment, humiliation,
                                        discrimination or malicious prosecution
                                        directed at that person;

                                                   ***


35035/240                                           31
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 32 of 52 PageID #: 32




                         This exclusion applies:
                                                ***
                         (2)    Whether the insured may be liable as an employer or
                                in any other capacity; and
                         (3)    To any obligation to share damages with or repay
                                someone else who must pay damages because of the
                                injury.

                                               ***
            91.   The Commercial General Liability Policy also contains the following Endorsement:

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE
                               READ IT CAREFULLY.

                             MEDICAL TRANSPORT
                  COMMERCIAL GENERAL LIABILITY ENHANCEMENT

                  This endorsement modifies insurance provided under the
                  following:

                  COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                             ***
                  H.  BROADENED DEFINITION OF INSURED
                      Section II – Who Is An Insured is amended as follows:

                         1.     The following is added to Paragraph 2.a.:

                                Paragraph (1) does not apply to managers at the
                                supervisory level or above.

                         2.     Paragraph 2. Is amended to include the following as
                                insureds:

                                Any legally incorporated entity of which you own at
                                least 51% of the voting stock on the inception date of
                                the Coverage Form and on the date of any covered
                                “occurrence”, claim or “suit”.

                                This insurance shall not apply to any entity that is
                                already insured under any other insurance provided by
                                any company or that would be an insured but for the
                                exhaustion of its limits of insurance.

                                                   ***

35035/240                                          32
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 33 of 52 PageID #: 33




            92.   Jan-Care Raleigh was the employer, co-employer, dual-employer, special employer

and/or leasing employer of Brittany Young and Douglas Dick at the time of the accident in question.

            93.   Jan-Care Raleigh is named as a Defendant in both the Young Case and the Dick Case.

            94.   There is no coverage under the Commercial General Liability Policy for Jan-Care

Raleigh based on Exclusion e. Employer’s Liability, Exclusion g. Aircraft, Auto or Watercraft,

Exclusion Designated Professional Services Endorsement and Exclusion Employment-Related

Practices Endorsement.

            95.   To the extent that Brittany Young and Douglas Dick are employees of Jan-Care

Ambulance Services, Inc., Jan Care Ambulance, Inc. and/or Jan-Care of Nicholas County, Inc.

Exclusion e. Employer’s Liability of the Commercial General Liability Policy would apply to them

and there would be no coverage under the Commercial General Liability Policy for them.

            96.   Exclusion g. Aircraft, Auto or Watercraft would operate to preclude coverage to

Jan-Care Ambulance Services, Inc., Jan Care Ambulance, Inc. and/or Jan-Care of Nicholas County,

Inc. for any allegations of negligent entrustment of a vehicle.

            97.   The Exclusion Designated Professional Services Endorsement of the Commercial

general Liability Policy would apply to Jan-Care Ambulance Services, Inc., Jan Care Ambulance,

Inc. and/or Jan-Care of Nicholas County, Inc. to the extent that any of those entities were engaged

in any of the Professional Services set forth in the Schedule of the Endorsement, including the

following that are alleged against them in the Young Case and the Dick Case: dispatching of

personnel to provide any of the services listed in the schedule which includes “providing ambulance

or medical transportation services” and “establishing medical protocol, creating medical training




35035/240                                         33
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 34 of 52 PageID #: 34




curriculum, providing medical training, conducting medical quality assurance programs and carrying

out similar duties”.

            98.    There are allegations made in both the Young Case and Dick Case relating to Jan-Care

Ambulance Services, Inc., Jan Care Ambulance, Inc. and/or Jan-Care of Nicholas County, Inc. that

relate to dispatching, training, educating developing safety plans and procedures, failing to

develop/design/provide fleet management and driver fatigue plans, training on driver fatigue

programs, coercion, reassignment, discipline, harassment and creating a culture of fear and

intimidation and/or creating a hostile work environment and others of similar nature set forth the

Young Case and the Dick Case that are not specifically set forth in this Declaratory Judgment

Complaint but are more fully set forth in Exhibits A and B attached hereto.

            99.    The allegations made in both the Young Case and Dick Case relating to Jan-Care

Ambulance Services, Inc., Jan Care Ambulance, Inc. and/or Jan-Care of Nicholas County, Inc

discussed in paragraph 101 above do not meet the definition of “occurrence” as set forth the

Commercial General Liability Policy.

            100.   The allegations made in both the Young Case and Dick Case relating to Jan-Care

Ambulance Services, Inc., Jan Care Ambulance, Inc. and/or Jan-Care of Nicholas County, Inc

discussed in paragraph 101 above are not covered due to the operation of the Exclusion

Employment-Related Practices Endorsement would preclude coverage for the allegations.

                                   COUNT III - EXCESS POLICY

            101.   Markel    Insurance   Company      issued   Excess    Liability   Policy   Number

MTU70002769-05, attached hereto as Exhibit 3, with Named Insured Jan-Care Ambulance

Services, Inc. and, as per an Endorsement to this policy, named as Additional Insureds, are Jan-Care


35035/240                                           34
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 35 of 52 PageID #: 35




Ambulance of Raleigh County, Inc and Jan-Care Ambulance of Nicholas County, Inc. Said policy

does not name as a Named Insured Jan-Care Ambulance, Inc.

            102.   Coverage under the Excess Policy to the insured entities is subject to the terms,

conditions, provisions and exclusions as set forth the policy. Said policy provides an Each

Occurrence Limit of $2,000,000.00 with a Self-Insured Retention Each Occurrence of $10,000.00.

            103.   The Excess Policy, Schedule of Underlying Insurance lists the following:

                   Commercial General Liability under Markel Insurance Company, policy number

MTK70002769-05 with a $1,000,000.00 each Occurrence limit.

                   Employee Benefits Liability, Markel Insurance Company, policy number

MTK70002769-05, on a claims made basis, with a limit of $1,000,000.00 Each Employee and a

$2,000,000.00 Aggregate.

                   Business Automobile Liability, Markel Insurance Company, policy number

MTA7002769-05, with a limit of $1,000,000.00.

                   Professional Liability, Markel Insurance Company, policy number MTK7002769-05,

with a limit of $1,000,000.00 each Medical Incident.

                   Workers Compensation and Employer’s Liability, Brickstreet, policy number

WCB1019186, which was later replaced by United Wisconsin Insurance Company, policy number

WC545-00001-019-SZ, with Bodily Injury limits of $1,000,000.00 by Accident.

            104.   The Excess Policy provides in relevant part as follows:

                                  The coverages referenced in this policy are:
                                  EXCESS LIABILITY COVERAGE

                                  No obligation or liability to pay sums or perform acts
                                  or services is covered unless explicitly provided for
                                  under:

35035/240                                          35
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 36 of 52 PageID #: 36




                                 1.      The insuring agreements to these coverages;
                                         or
                                 2.      The Supplementary Payments.

                          These coverages are subject to exclusions or provisions that
                          restrict coverage. The amount we will pay is limited as
                          described under Section VI - Limits of Insurance. Read the
                          entire policy carefully to determine rights, duties and what is
                          and is not covered.
                                                    ***
                          Throughout the policy the words “you” and “your” refer to the
                          Named Insured shown in the Declarations and any other
                          person or organization qualifying as a Named Insured under
                          this policy....

                          The word “insured” means any person or organization
                          qualifying as such under Section V – Who Is An Insured.

                                                   ***
            105.   “Section I - Excess Liability Coverage” of the Excess Policy provides as follows:

                   SECTION I - EXCESS LIABILITY COVERAGE

                   1.     Insuring Agreement

                          We will pay on behalf of the insured the “ultimate net loss” in
                          excess of the “retained limit” because of “bodily injury”,
                          “property damage” and “personal and advertising injury”
                          covered by the “underlying insurance.”

                          Except as specifically provided in this policy, insurance
                          afforded by Excess Liability Coverage is subject to
                          definitions, terms, conditions, exclusions and limitations
                          contained in the “underlying insurance” except any definition,
                          term or condition relating to:

                          a.     Transfer Of Rights Of Recovery Against Others To
                                 Us (Subrogation);
                          b.     Other Insurance;
                          c.     Supplementary Payments and obligation to investigate
                                 or defend;
                          d.     Amounts of insurance; or
                          e.     Limits Of Insurance.


35035/240                                           36
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 37 of 52 PageID #: 37




            106.   The Excess Policy contains the following exclusions in Section IV -

Exclusions Applicable To Both Sections I and II:

                         Excess Liability Coverage and Umbrella Coverage do not
                         apply to:

                         3.     Automobile Coverages

                         a.     Any loss, cost or expense payable under or resulting
                                from any:

                                (1)    First party physical damage coverage;

                                (2)    No-fault law, personal injury protection or
                                       “auto” medical payments coverage;

                                (3)    Uninsured or underinsured motorist laws; or

                         b.     “Bodily injury” or “property damage” arising out of
                                the ownership, maintenance or use of any “auto”
                                which is not a “covered auto”.

                                            ***
                         6.     Employment-Related Practices

                         Loss to:

                         a.     A person arising out of any:

                                (1)    Refusal to employ that person;

                                (2)    Termination of that person’s employment: or

                                (3)    Employment-related practices, policies, acts
                                       or omissions, such as coercion, demotion,
                                       evaluation, reassignment, discipline,
                                       defamation, harassment, discrimination or
                                       malicious prosecution directed at that person;

                         This exclusion applies:

                                (a)    Whether the injury causing the event
                                       described in Paragraphs a.(1), a.(2), or a.(3)
35035/240                                          37
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 38 of 52 PageID #: 38




                                        above occurs before employment or after
                                        employment of that person:

                                (b)     Whether the insured may be liable as an
                                        employer or in any other capacity; and

                                (c)     To any obligation to share damages with or
                                        repay someone else who must pay damages
                                        because of the injury.

                                             ***
                         14.    Punitive Damages

                         Punitive damages, exemplary damages, treble damages, or
                         any damages resulting from the multiplication of
                         compensatory damages, including any other fines or penalties.
                         This exclusion does not apply if disallowed by statute.

                                              ***
            107.   The Excess Policy provides as follows with respect to Who Is An Insured:

SECTION V - WHO IS AN INSURED

                   1.    As respects Excess Liability Coverage:

                         Any person or organization that is an insured in any
                         “underlying insurance” is an insured except as follows:

                         No person or organization is an insured with respect to the
                         conduct of any current or past partnership, limited liability
                         company, trust or joint venture that is shown as Named
                         Insured in the Declarations.

                                              ***
            108.   The Excess Policy provides as follows with respect to Limits of Insurance:

SECTION VI - LIMITS OF INSURANCE

                         1.     The Limits of Insurance shown in the Declarations
                                and the rules below fix the most we will pay
                                regardless of the number of:

                                a.      Insureds;


35035/240                                           38
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 39 of 52 PageID #: 39




                           b.      Claims made or “suits” brought or number of
                                   vehicles involved; or

                           c.      Persons or organizations making claims or
                                   bringing “suits”.

                    2.     The General Aggregate Limit is the most we will pay
                           for the sum of all “ultimate net loss” under:

                           a.      Coverage A, except “ultimate net loss”
                                   because of “bodily injury” and “property
                                   damage” included in the “products-completed
                                   operations hazard”; and

                           b.      Coverage A, except “ultimate net loss”
                                   because of “bodily injury” and “property
                                   damage” arising out of the ownership,
                                   maintenance or use of a “covered auto”; and

                           c.      Coverage B.

                                            ***

                    5.     Subject to 2. or 3. above, whichever applies, the Each
                           Occurrence Limit is the most we will pay for the sum
                           of all “ultimate net loss” under Coverage A because of
                           all “bodily injury” and “property damage” arising out
                           of any one “occurrence”.

                    6.     As respects Excess Liability Coverage:

                    With respect to “underlying insurance” that provides coverage
                    on the basis other than described in Paragraphs 2. through 5.
                    above:

                           a.      We will pay in the same manner as the
                                   applicable “underlying insurance” specifies
                                   payment.

                           b.      Except with respect to any Aggregate Limit,
                                   the Each Occurrence Limit in this policy
                                   applies in the same manner that the Limit Of
                                   Insurance on the “underlying insurance”
                                   applies.
35035/240                                    39
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 40 of 52 PageID #: 40




                           c.     If the “underlying insurance” is subject to an
                                  Aggregate Limit, the General Aggregate Limit
                                  in this policy applies in the same manner that
                                  the Aggregate Limit on the “underlying
                                  insurance” applies.

                    This provision applies separately to each coverage listed on
                    the Schedule Of Underlying Insurance.

                    7.     Subject to 4., 5., or 6. above, whichever applies,
                           Excess Liability Coverage is excess of an amount not
                           less than the amount shown in the Schedule Of
                           Underlying Insurance for the applicable “underlying
                           insurance”, except:

                           a.     If the Limit of Insurance available to the
                                  insured under the applicable “underlying
                                  insurance” has been reduced:

                                  (1)     Solely by the payment of claims or
                                          “suits”; and

                                  (2)     Subject to the Maintenance Of
                                          Underlying Insurance Condition in
                                          Section VII - Conditions;

                                  this coverage shall be excess over the reduced
                                  Limit of Insurance.

                           b.     If the Limit Of Insurance available to the
                                  insured under the applicable “underlying
                                  insurance” has been exhausted;

                                  (1)     Solely by the payment of claims or
                                          “suits”; and

                                  (2)     Subject to the Maintenance Of
                                          Underlying Insurance Condition in
                                          Section VII - Conditions;

                                  this coverage will provide coverage to the
                                  extent provided in such “underlying
                                  insurance”.


35035/240                                   40
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 41 of 52 PageID #: 41




                        Both a. and b. above only apply until the inception of the next
                        succeeding annual policy period of the “underlying
                        insurance”.

                        8.     Subject to 4., 5., or 6. above, whichever applies, if the
                               Limit Of Insurance available to the insured under the
                               applicable “underlying insurance” is higher than the
                               amount shown in the Schedule Of Underlying
                               Insurance, then Excess Liability Coverage is excess of
                               that higher amount.

                        9.     Subject to 4., 5., or 6. whichever applies, Umbrella
                               Liability Coverage is excess of the amount shown in
                               the Declarations for the insured’s “self-insured
                               retention”, and over any valid and collectible “other
                               insurance” available to the insured.

                                                ***
                               The Limits Of Insurance of this policy apply
                               separately to each consecutive annual period...

                                           ***
            109.   The Excess Policy provides as follows in Section VII- Conditions:

                   SECTION VII - CONDITIONS
                                         ***

                        5.     Other Insurance

                        a.     This insurance is excess over, and shall not contribute
                               with any of the “other insurance”, whether primary,
                               excess, contingent or on any other basis. This
                               condition will not apply to insurance specifically
                               written as excess over this policy.

                               When this insurance is excess, we will have no duty
                               under Coverage A or B to defend the insured against
                               any “suit” if any other insurer has a duty to defend the
                               insured against that “suit”. If no other insurer
                               defends, we will undertake to do so, but we will
                               entitled to the insured’s rights against all other
                               insurers.



35035/240                                         41
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 42 of 52 PageID #: 42




                     b.     When this insurance is excess over “other insurance”,
                            we will pay only our share of the “ultimate net loss”
                            that exceeds the sum of:

                            (1)     The total amount that all such “other
                                    insurance” would pay for the loss in the
                                    absence of the insurance provided under this
                                    policy; and

                            (2)     The total of all deductible and “self-insured
                                    retention” amounts under all that “other
                                    insurance”.

                     c.     If there is any:

                            (1)     Insurance available to the insured on an
                                    extended reporting period basis under either
                                    “underlying insurance” or “other insurance”;
                                    or

                            (2)     Insurance available to the insured on a
                                    retroactive basis under either “underlying
                                    insurance” or “other insurance”;

                                    this policy shall apply as excess of and not
              contributing with such insurance.

                                               ***

                     8.     Separation Of Insureds

                     Except with respect to the Limits Of Insurance, and any rights
                     or duties specifically designed to the first Named Insured, this
                     insurance applies:

                     a.     As if each Named Insured were the only Named
                            Insured; and

                     b.     Separately to each insured against whom a claim is
                            made or a “suit” is brought.

                                               ***



35035/240                                      42
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 43 of 52 PageID #: 43




                          12.     Loss Payable

                          Liability under this policy does not apply to a given claim
                          unless and until:

                          a.      The insured or insured’s “underlying insurer” has
                                  become obligated to pay the “retained limit”; and

                          b.      The obligation of the insured to pay the “ultimate net
                                  loss” in excess of the “retained limit” has been
                                  determined by a final settlement or judgment or
                                  written agreement among the insured, claimant and
                                  us.

                          13.     Transfer Of Defense

                          When the underlying limits of insurance have been used up in
                          the payment of judgments or settlements, the duty to defend
                          will be transferred to us. We will cooperate in the transfer of
                          control to us of any outstanding claims or “suits” seeking
                          damages to which this insurance applies which would have
                          been covered by the “underlying insurance” had the
                          applicable limit not been used up.

                          14.     Maintenance Of Underlying Insurance

                          The “underlying insurance” and limits listed in the Schedule
                          Of Underlying Insurance in the Declarations shall remain in
                          full effect throughout the policy period except for reduction
                          of the aggregate limit due to payment of claims, settlements
                          or judgments.

                          Failure to maintain “underlying insurance” and limits will not
                          invalidate insurance under this policy, but the insurance under
                          this policy will apply as if the “underlying insurance” were in
                          full effect.

                          You must notify us as soon as practicable when any
                          “underlying insurance” is no longer in effect.

                                                  ***

            110.   The Excess Policy provides as follows in the Definitions section:


35035/240                                           43
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 44 of 52 PageID #: 44




                    SECTION VIII - DEFINITIONS
                                       ***
                    2.   “Auto” means:

                                 a.      A land motor vehicle, trailer or semi-
                                         trailer designed for travel on public
                                         roads, including any attached
                                         machinery or equipment; or

                                 b.      Any other land vehicle that is subject
                                         to a compulsory or financial
                                         responsibility law or other motor
                                         vehicle law where it is licensed or
                                         principally garaged.

                    3.    “Bodily injury” means bodily injury, sickness or
                          disease sustained by a person, including death,
                          disability, mental injury, mental anguish, fright or
                          shock resulting from any of these at any time; and
                          care, loss of services or death resulting at any time
                          from the “bodily injury” claimed by any person or
                          organization.

                                          ***
                    5.    “Covered auto” means only those “autos” to which
                          “underlying insurance” applies.

                    6.    “Employee” includes a “leased worker”. “Employee”
                          does not include a “temporary worker”.

                                           ***
                    11.   “Leased worker” means a person leased to you by a
                          labor leasing firm under an agreement between you
                          and the labor leasing firm, to perform duties related to
                          the conduct of your business. “Leased worker” does
                          not include a “temporary worker”.

                                          ***
                    14.   “Occurrence” means an accident, including
                          continuous or repeated exposure to substantially the
                          same general harmful conditions.

                    15.   “Other insurance” means insurance, other than
                          “underlying insurance” or insurance that is

35035/240                                   44
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 45 of 52 PageID #: 45




                          specifically purchased by the Named Insured to be
                          excess of the insurance afforded by this policy, which
                          is available to the insured for damage to which this
                          policy applies.

                                           ***
                    21.   “Retained limit” means the available limits of
                          “underlying insurance” scheduled in the Declarations
                          or the “self-insured retention”, whichever applies.

                    22.   “Self-insured retention” means the dollar amount
                          listed in the Declarations that will be paid by the
                          insured before this insurance becomes applicable only
                          with respect to “occurrences” or offenses not covered
                          by the “underlying insurance”. The “self-insured
                          retention” does not apply to “occurrences” or offenses
                          which would have been covered by “underlying
                          insurance” but for the exhaustion of the applicable
                          underlying limits.
                                           ***
                    24.   “Temporary worker” means a person who is furnished
                          to you to substitute for a permanent “employee” on
                          leave or to meet seasonal or short-term workload
                          conditions.

                    25.   “Ultimate net loss” means the total sum, after
                          reduction for recoveries or salvages collectible, that
                          the insured becomes legally obligated to pay as
                          damages by reason of settlement or judgments or any
                          arbitration or other alternate dispute method entered
                          into with our consent or the “underlying insurer’s”
                          consent.

                    26.   “Underlying insurance” means any policies of
                          insurance listed in the Declarations under the
                          Schedule Of Underlying Insurance.

                    27.   “Underlying insurer” means any insurer who provides
                          any policy of insurance listed in the Schedule Of
                          Underlying Insurance.

                                          ***



35035/240                                  45
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 46 of 52 PageID #: 46




            111.   Except as specifically provided in the Excess Policy, insurance afforded by the

Excess Liability Coverage is subject to the definitions, terms, conditions, exclusions and limitations

contained in the “underlying insurance” except any definition, term or condition relating to transfer

of rights of recovery against others, other insurance, supplementary payments and obligations,

amounts of insurance or limits of insurance. If there is no coverage under any of the listed

underlying insurance, there is no coverage under the Excess Policy.

            112.   The Excess Policy excludes coverage for uninsured and underinsured motorist

coverage, as well as bodily injury, arising out of the ownership, maintenance or use of any auto

which is not a covered auto.

            113.   The Excess Policy does not apply to employment related practices as defined within

the Policy as “employment-related practices, policies, acts or omissions, such as coercion, demotion,

evaluation, reassignment, discipline, defamation, harassment, discrimination or malicious

prosecution directed to that person.”

            114.   The Excess policy does not apply if the underlying policies do not cover the loss.

            115.   The Excess policy does not provide excess coverage above underinsured motorist

coverage.

            116.   The Excess policy does not apply to Employment Related Practices as defined in the

policy.

            117.   The Excess policy does not apply to punitive damages.




35035/240                                          46
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 47 of 52 PageID #: 47




                                    COUNT IV – NO STACKING

            118.   While MIC denies that either the Business Auto Policy or the Commercial General

Liability Policy applies to this loss, it asserts as follows in the event either the Business Auto Policy

or the Commercial General Liability Policy is found to apply to the loss at issue in this case:

            119.   The Commercial General Liability Policy contains the following provision:

                      Two Or More Coverage Forms Or Policies Issued By Us

                   If this Coverage Form and any other Coverage Form or policy issued
                   to you by use or any company affiliated with us applies to the same
                   “occurrence”, the aggregate maximum Limit of Insurance under all
                   such Coverage Forms or policies shall not exceed the highest
                   applicable Limit of Insurance under any one Coverage Form or
                   policy. This condition does not apply to any Coverage Form or policy
                   issued by us or an affiliated company specifically to apply as excess
                   insurance over this Coverage Form.

            120.   Based on the above-noted policy language, if coverage under both the Business Auto

Policy and the Commercial General Liability Policy is found to apply to the loss that is at issue in

this case, then the maximum limit of coverage is $1,000,000.00.

            WHEREFORE, MIC requests that the Court grant it declaratory judgment as follows:

I - With respect to the Young Case:

            Under the Business Auto Policy

            A.     That there is no coverage available to Jan-Care Ambulance of Raleigh County, Inc,

                   nor Jan-Care Ambulance Service, Inc., nor Jan-Care Ambulance, Inc. under the MIC

                   Business Auto Policy for the reasons assigned herein;

            B.     That since there is no coverage under the MIC Business Auto Policy for Jan-Care

                   Ambulance of Raleigh County, Inc, nor Jan-Care Ambulance Services, Inc., nor Jan-

                   Care Ambulance, Inc. that this Court declare that there is no duty on MIC to defend

35035/240                                           47
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 48 of 52 PageID #: 48




                  Jan-Care Ambulance of Raleigh County, Inc, nor Jan-Care Ambulance Service, Inc.,

                  nor Jan-Care Ambulance, Inc. in the Young Case.

            C.    That since there is no coverage under the MIC Business Auto Policy for Jan-Care

                  Ambulance of Raleigh County, Inc, nor Jan-Care Ambulance Services, Inc., nor Jan-

                  Care Ambulance, Inc. that this Court declare that there is no duty on MIC to

                  indemnify Jan-Care Ambulance of Raleigh County, Inc, nor Jan-Care Ambulance

                  Services, Inc., nor Jan-Care Ambulance, Inc. in the Young Case.

            Under the Commercial General Liability Policy

            D.    That there is no coverage available to Jan-Care Ambulance of Raleigh

                  County, Inc, nor Jan-Care Ambulance Services, Inc., nor Jan-Care Ambulance, Inc.

                  under MIC Commercial General Liability policy for the reasons assigned herein;

            E.    That since there is no coverage under the MIC Commercial General Liability Policy

                  for Jan-Care Ambulance of Raleigh County, Inc, nor Jan-Care Ambulance Services,

                  Inc., nor Jan-Care Ambulance, Inc. that this Court declare that there is no duty on

                  MIC to defend Jan-Care Ambulance of Raleigh County, Inc, nor Jan-Care

                  Ambulance Services, Inc., nor Jan-Care Ambulance, Inc. in the Young Case.

            F.    That since there is no coverage under the MIC Commercial General Liability Policy

                  for Jan-Care Ambulance of Raleigh County, Inc, nor Jan-Care Ambulance Service,

                  Inc., nor Jan-Care Ambulance, Inc. that this Court declare that there is no duty on

                  MIC to indemnify Jan-Care Ambulance of Raleigh County, Inc, nor Jan-Care

                  Ambulance Services, Inc., nor Jan-Care Ambulance, Inc. in the Young Case.




35035/240                                         48
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 49 of 52 PageID #: 49




            Under The Excess Policy

            G.    That there is no coverage available to Jan-Care Ambulance of Raleigh County, Inc,

                  nor Jan-Care Ambulance Services, Inc., nor Jan-Care Ambulance, Inc. under MIC

                  Excess policy for the reasons assigned herein;

            H.    That since there is no coverage under the MIC Commercial General Liability Policy

                  for Jan-Care Ambulance of Raleigh County, Inc, nor Jan-Care Ambulance Services,

                  Inc., nor Jan-Care Ambulance, Inc. that this Court declare that there is no duty on

                  MIC to defend Jan-Care Ambulance of Raleigh County, Inc, nor Jan-Care

                  Ambulance Services, Inc., nor Jan-Care Ambulance, Inc. in the Young Case, and

                  that, even if there was coverage available under the Excess policy there is no duty for

                  MIC to provide a defense under this policy until the underlying limits of insurance

                  have been used up in the payment of judgments or settlements.

            I.    That since there is no coverage under the MIC Excess             Policy for Jan-Care

                  Ambulance of Raleigh County, Inc, nor Jan-Care Ambulance Services, Inc., nor Jan-

                  Care Ambulance, Inc. that this Court declare that there is no duty on MIC to

                  indemnify Jan-Care Ambulance of Raleigh County, Inc, nor Jan-Care Ambulance

                  Services, Inc., nor Jan-Care Ambulance, Inc. in the Young Case.

II- With Respect To The Dick Case:

            Under the Business Auto Policy

            A.    That there is no coverage available to Jan-Care Ambulance of Raleigh County, Inc,

                  nor Jan-Care Ambulance of Nicholas County, Inc., nor Jan-Care Ambulance, Inc.

                  under MIC Business Auto policy for the reasons assigned herein;


35035/240                                           49
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 50 of 52 PageID #: 50




            B.    That since there is no coverage under the MIC Business Auto Policy for Jan-Care

                  Ambulance of Raleigh County, Inc, nor Jan-Care Ambulance of Nicholas County,

                  Inc., nor Jan-Care Ambulance, Inc. that this Court declare that there is no duty on

                  MIC to defend Jan-Care Ambulance of Raleigh County, Inc., nor Jan-Care

                  Ambulance of Nicholas County, Inc., nor Jan-Care Ambulance, Inc. in the Dick Case.

            C.    That since there is no coverage under the MIC Business Auto Policy for Jan-Care

                  Ambulance of Raleigh County, Inc, nor Jan-Care Ambulance of Nicholas County,

                  Inc, nor Jan-Care Ambulance, Inc. that this Court declare that there is no duty on

                  MIC to indemnify Jan-Care Ambulance of Raleigh County, Inc., nor Jan-Care

                  Ambulance of Nicholas County, Inc., nor Jan-Care Ambulance, Inc. in the Dick Case.

            Under The Commercial General Liability Policy

            D.    That there is no coverage available to Jan-Care Ambulance of Raleigh

                  County, Inc, nor Jan-Care Ambulance of Nicholas County Inc., nor Jan-Care

                  Ambulance, Inc. under MIC Commercial General Liability policy for the reasons

                  assigned herein;

            E.    That since there is no coverage under the MIC Commercial General Liability Policy

                  for Jan-Care Ambulance of Raleigh County, Inc, nor Jan-Care Ambulance Of

                  Nicholas County, Inc., nor Jan-Care Ambulance, Inc. that this Court declare that

                  there is no duty on MIC to defend Jan-Care Ambulance of Raleigh County, Inc, nor

                  Jan-Care Ambulance of Nicholas County, Inc., nor Jan-Care Ambulance, Inc. in the

                  Dick Case.

            F.    That since there is no coverage under the MIC Commercial General Liability Policy


35035/240                                         50
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 51 of 52 PageID #: 51




                  for Jan-Care Ambulance of Raleigh County, Inc, nor Jan-Care Ambulance of

                  Nicholas County, Inc., nor Jan-Care Ambulance, Inc. that this Court declare that

                  there is no duty on MIC to indemnify Jan-Care Ambulance of Raleigh County, Inc,

                  nor Jan-Care Ambulance of Nicholas County, Inc., nor Jan-Care Ambulance, Inc. in

                  the Dick Case.

            Under The Excess Policy

            G.    That there is no coverage available to Jan-Care Ambulance of Raleigh County, Inc,

                  nor Jan-Care Ambulance Nicholas County, Inc., nor Jan-Care Ambulance, Inc. under

                  MIC Excess policy for the reasons assigned herein;

            H.    That since there is no coverage under the MIC Excess          Policy for Jan-Care

                  Ambulance of Raleigh County, Inc, nor Jan-Care Ambulance of Nicholas County,

                  Inc., nor Jan-Care Ambulance, Inc. that this Court declare that there is no duty on

                  MIC to defend Jan-Care Ambulance of Raleigh County, Inc, nor Jan-Care

                  Ambulance of Nicholas County, Inc., nor Jan-Care Ambulance, Inc. in the Dick Case,

                  and that, even if there was coverage available under the Excess policy there is no

                  duty for MIC to provide a defense under this policy until the underlying limits of

                  insurance have been used up in the payment of judgments or settlements.

            I.    That since there is no coverage under the MIC Excess          Policy for Jan-Care

                  Ambulance of Raleigh County, Inc, nor Jan-Care Ambulance of Nicholas County,

                  Inc., nor Jan-Care Ambulance, Inc. that this Court declare that there is no duty on

                  MIC to indemnify Jan-Care Ambulance of Raleigh County, Inc, nor Jan-Care

                  Ambulance of Nicholas County, Inc., nor Jan-Care Ambulance, Inc. in the Dick Case.


35035/240                                         51
      Case 5:21-cv-00293 Document 1 Filed 05/13/21 Page 52 of 52 PageID #: 52




            In the event this Court would rule that both the Business Auto Policy and the Commercial

General Liability Policy would apply to the loss that is the subject of this case, MIC would request

this Court declare that the most that will apply is $1,000,000.00.

            WHEREFORE, MIC does pray for such other, further and general relief as the Court would

deem required by the facts, the law and the requirements of justice.

            MIC DEMANDS A TRIAL BY JURY AS TO ALL QUESTIONS OF FACT, IF ANY.

                                                MARKEL INSURANCE COMPANY

                                                By counsel,
/s/ Barbara J. Keefer
Brent K. Kesner (WVSB #2022)
Barbara J. Keefer (WVSB #1979)
Kesner & Kesner, PLLC
112 Capitol Street
P. O. Box 2587
Charleston, WV 25329
Phone: (304) 345-5200
Fax: (304) 345-5265
bkeefer@kesnerlaw.com




35035/240                                          52
